Citation Nr: 0626736	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-41 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for cognitive dysfunction 
including memory loss claimed as the residual of a stroke due 
to the service-connected disability.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 decision of the RO.  

Given the nature of veteran's assertions and development 
undertaken in this case, the Board has restated the issue as 
reported on the preceding page.  



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.  

2.  The veteran currently is not shown to suffer cognitive 
dysfunction including a memory loss that was caused or 
aggravated by a service-connected disability including 
diabetes mellitus or arteriosclerotic heart disease.  



CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by a 
cognitive dysfunction including memory loss that is 
proximately due to or the result of the service-connected 
diabetes mellitus or arteriosclerotic heart disease.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In this case, the veteran was notified, generally, of VCAA 
duties to assist and of the information and evidence 
necessary to substantiate his claim by correspondence dated 
in April 2004.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The available medical evidence is sufficient for 
adequate determinations.  
Further attempts to obtain additional evidence would be 
futile.  

Because of the decision in this case, any failure of VA to 
notify the veteran of the duty to notify and duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

There has been substantial compliance with all pertinent VA 
law and regulations, and to move forward with this claim 
would not cause any prejudice to the veteran.  


Analysis

In this case, the veteran asserts that she is suffering 
cognitive impairment including memory loss as the result of 
strokes caused by service-connected disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In this matter, a disability which is proximately due to or 
the result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.  The Court has 
held that when aggravation of a veteran's non-service 
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service 
connected. 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exits, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Board notes that the veteran is currently service-
connected for diabetes mellitus, Type II with an assigned 
disability rating of 20 percent.  Also, the veteran is 
service connected for arteriosclerotic heart disease, 
diabetic retinopathy with arteriolar narrowing, and 
peripheral neuropathies of the right and left lower 
extremities and both hands, all on a secondary basis due to 
the veteran's service-connected diabetes mellitus.  

In a June 2003 rating decision, the RO assigned a total 
compensation rating based on individual unemployability, 
effective on May 8, 2001.  The veteran's service-connected 
disabilities include arteriosclerotic heart disease, rated as 
30 percent disabling, and diabetes mellitus, rated as 20 
percent disabling.  

The Board notes has reviewed the evidence of record that 
includes the veteran's VA examination, and private and VA 
medical records dated from February 1970 to March 2004.  

In a January 2002 VA psychology note, the veteran described 
having memory problems with a history of stroke that affected 
his speech and vision.  

On VA heart examination in December 2002, the veteran 
reported having had five myocardial infarctions beginning in 
1985.  He noted symptoms of chest pain on exertion and 
nocturnal dyspnea.  

The examiner reported diagnoses that included those of 
diabetes mellitus with erectile dysfunction and history of 
cerebrovascular accidents with residual aphasia.  

The VA examiner noted that diabetes mellitus was a vascular 
disease and would produce cerebrovascular accidents with 
residual aphasia.  However, the examiner offered no opinion 
with regard to the etiology of the veteran's memory loss, 
claimed as a stroke residual.  

On VA neurological disorders examination in December 2002, 
the veteran complained that his seven strokes had affected 
his memory.  On neurological examination, there was clear 
evidence of cognitive impairment with fluent speech and very 
poor recall.  His cranial nerve examination was notable only 
for evidence of diabetic retinopathy.  

The examiner opined that, while the veteran showed clear 
cognitive issues, the extent to which they could be related 
to an actual stroke and small vessel vascular disease in the 
brain was "presently unclear."  Further imaging studies 
were recommended by the VA examiner.  

The Board notes that the veteran underwent VA computed 
tomography (CT) scan of the head in September 2003 and a 
magnetic resonance image (MRI) scan in November 2003.  

The September 2003 CT scan showed no evidence of hemorrhage, 
hematoma or acute abnormalities in the head.  A small 
hypodense lesion was observed in the mid portion of the left 
lateral ventricle involving the left corona radiate, 
consistent with a remote infarction in the left middle 
cerebral artery.  Cerebral microvascular disease and 
perivascular demyelinization were noted in the CT report.  

The November 2003 MRI of the brain revealed focal area of 
ischemia in the central mid brain with regions of deep white 
matter gliosis (focal ischemic changes), greater on the left 
side in the region of the corona radiate.  The examiner noted 
prominent bilateral submandibular glands and multiple 
enlarged lymph node in the region of the spinal accessory 
muscles.  

On VA brain and spinal cord examination in November 2003, the 
veteran was noted to have had multiple small strokes and 
diabetes mellitus.  The examiner noted that the examination 
was "unrewarding" in that the veteran had significant 
memory problems and could not respond to questions asked by 
the examiner.  

On examination, the veteran was noted to have no gross 
language problems, focal motor weakness, reflex loss or 
asymmetry.  Cranial nerves and fundi showed diabetic changes.  
The examiner observed diminished ankle jerks and sensory loss 
in the feet to the mid-calf.  

The VA examiner referenced the September 2003 CT scan of the 
head which revealed no hemorrhage with a small lesion of the 
brain, compatible with infarct and cerebral microvascular 
disease with demyelinization.  The examiner opined that the 
CT scan "certainly [did] not explain the significant 
cognitive dysfunction."  

On VA brain and spinal cord examination in November 2003, the 
examiner noted that, based on the veteran's 
neuropsychological testing and his MRI scan, neither findings 
fully explained the veteran's cognitive evaluation.  

Also, the VA examiner opined that there was no evidence on 
the veteran's neuropsyhciatric review that suggested 
significant cognitive dysfunction from small vessel vascular 
disease.  

In a March 2004 VA clinical note, the veteran was seen for a 
neuropsychological evaluation regarding episodic confusion 
and memory problems.  The veteran reported having had five 
cerebrovascular accidents and three myocardial infarctions 
that dated back to 1989.  

The veteran's most recent stroke occurred in 2004 and 
resulted in temporary loss of vision in the left eye.  The 
veteran claimed these strokes resulted in word-finding 
difficulty and speech problems.  

The examiner referred to the September 2003 CT scan of the 
brain (described above) that showed no hemorrhage, hematoma 
or acute abnormalities in the head.  

The veteran's past medical history was negative for any 
traumatic brain injury or illicit drug use.  On examination, 
the veteran was noted to be alert, attentive and fully 
oriented.  

His speech was fluent and lacked any indication of aphasia 
(loss of ability to speak or understand speech) or dysomnia 
(difficulty remembering names and words for oral and written 
language).  He demonstrated good insight into his cognitive 
abilities and performance on tasks.  

The veteran demonstrated good abilities in recognizing and 
correcting errors during the testing and seemed to follow 
instructions without difficulty.  The examiner noted that 
these findings accurately represented the veteran's current 
level of neuropsychological functioning.  

It was reported in the March 2004 VA clinical note that the 
neuropsychological tests administered addressed the following 
: verbal learning, intelligence, memory for design, letter 
fluency, category fluency, auditory comprehension, reading 
comprehension, remote memory, digit span and arithmetic 
intelligence, and various reciting and counting tasks.  

The examiner noted that the neuropsychological tests 
evaluated the veteran's abilities with regard to speech and 
language, attention and concentration, new learning and 
memory, visual-spatial functioning and intellectual 
functioning.  

Based upon these tests, the examiner found that the veteran 
demonstrated generally average abilities in speech and 
language with mild defects noted in word generation to a 
category cue.  The veteran displayed a range of abilities 
with regard to attention and concentration with low-average 
abilities and mild deficits noted overall.  

The veteran demonstrated severe deficits in a reverse 
recitation task and in complex and serial subtraction tests.  
Average abilities were demonstrated in both simple and 
complex sequencing tasks and tasks involving immediate 
auditory memory.  

The examiner noted that the veteran demonstrated above 
average abilities in a task involving immediate memory of a 
sequence of numbers without reversal.  The veteran 
demonstrated average memory abilities for visual information 
with mild to moderate deficits noted in auditory memory 
abilities.  

Severe deficits were noted in delayed memory for a list of 
semantically related words with moderate deficits in 
recognition of the list, and mild deficits in short-term 
memory of the list.  Mild deficits were observed in 
contextual auditory memory with average abilities in learning 
a story after a second exposure.  

In general, the examiner noted that the veteran's 
neuropsychological profile was in the average range with the 
exception of complex tasks involving concentration and 
auditory memory.  The examiner reported that the veteran's 
neuropsychological profile was consistent with the focal 
lesions shown on CT imaging data.  

In a March 2004 addendum opinion to the November 2003 VA 
brain and spinal cord examination report, the VA examiner 
opined that, based on the veteran's neuropsychological 
testing and MRI scan, neither test findings fully explain the 
veteran's cognitive evaluation.  

The VA examiner concluded that "there [was] nothing on his 
neuropsychiatric review, however, that suggest[ed] 
significant cognitive dysfunction from small vessel vascular 
disease."  

In this case, the Board notes that the veteran is shown to 
have a significant cognitive dysfunction manifested by 
impairment in doing complex tasks involving concentration and 
auditory memory.  However, the medical evidence in this case 
clearly does not serve to identify this currently 
demonstrated cognitive dysfunction as a stroke residual that 
can be causally linked to a service-connected disability 
including diabetes mellitus or arteriosclerotic heart 
disease. 38 C.F.R. § 3.310.  

The recent VA examination noted that a CT scan had revealed 
findings of a small lesion of the brain, compatible with an 
infarct and cerebral microvascular disease with 
demyelinization.  Given the record, the Board is unable to 
find that the recent VA testing and examination results show 
that the veteran suffers from current disability manifested 
by cognitive impairment or memory loss due any 
cerebrovascular event caused by service-connected disability.  

Absent competent evidence showing such, the Board need not 
address the central question of medical causation at this 
time.  As indicated hereinabove, the veteran has already been 
granted service connection for arteriosclerotic heart 
disease.  

Given the lack of evidence to the contrary, other than the 
veteran's lay statements, the Board must rely solely on the 
thorough VA examination findings and the resulting examiner's 
medical opinion as the only competent evidence in deciding 
this case.  

In this regard, the veteran asserts having a memory problem 
due to stroke residuals, which are related to his diabetes 
mellitus; however, his lay opinion does not constitute 
competent medical evidence of a diagnosis or a medical nexus 
opinion.  Espiritu, 2 Vet. App. at 494-95.  

Thus, the preponderance of the evidence is against the claim, 
and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.  



ORDER

Service connection for cognitive dysfunction including memory 
loss claimed as the residual of a stroke due to the service-
connected disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


